PER CURIAM:
By written stipulation filed by the parties in this matter, it appears that on August 30, 1973, the respondent was engaged in ditching operations at the intersection of Lucas Drive and Christian Road in Beckley, Raleigh County, West Virginia, and that during the course of these activities a buried telephone cable of claimant was damaged and that claimant expended the sum of $308.61 for labor and material in order to effect the necessary repairs. This Court, being of opinion that the damage was caused by the negligence of respondent and that the amount of the repair bill is reasonable, an award in favor of the claimant in the amount of $308.61 is hereby made.
Award of $308.61.